IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SCOTT R. MASON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0857

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 15, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Darlene Dickey, Judge.

Scott R. Mason, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, CONCUR.